         LOCAL FORM FOR A CHAPTER 13 PLAN UNDER FEDERAL RULE OF BANKRUPTCY PROCEDURE 3015.1 AND
                                      ADMINISTRATIVE ORDER NO. 17-04


                                                UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF MICHIGAN



IN RE:                                                                           CASE NO. 19-20040
         Goward, Steven L                                                        CHAPTER 13
         S.S.# 0243                                                              JUDGE Daniel S. Opperman
                Debtor

and
         S.S.#                                                                              PLAN SUMMARY
                  Joint-Debtor                                                        For informational purposes only.
                          Debtor(s)
                                            /                                  ACP: 60 Months
                                                                               Minimum Plan Length: 60 Months
                                                                               Plan payment: $1,712.50 per Month
                                                                               Minimum dividend to Class 9 Creditors 0.00%
                                                                               Percentage of Tax Refunds committed 0.00 %

                                                       CHAPTER 13 PLAN

                               ✔ Original
                               ❑                 OR   ❑   Pre-Confirmation Modification #   1

I.   NOTICES

TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND BECOME
BINDING WITHOUT FURTHER NOTICE OR HEARING UNLESS A TIMELY WRITTEN OBJECTION IS FILED. READ THIS
DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY.

      Debtor must check one box on each line to state whether or not the Plan includes each of the following items:

      A. Nonstandard Provisions set out in Section IV. Under Federal
         Rule of Bankruptcy Procedure 3015(c), a “nonstandard
         provision” means a provision that is not otherwise included             ❑ Included              ✔ Not included
                                                                                                         ❑
         in the approved form for a Chapter 13 Plan in the Eastern
         District of Michigan.

      B. A limit on the amount of a secured claim based on a valuation
         of the collateral for the claim.                                        ❑ Included              ✔ Not included
                                                                                                         ❑
      C. Avoidance of a security interest or lien.                               ❑ Included              ✔ Not included
                                                                                                         ❑
         IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS VOID
         EVEN IF OTHERWISE INCLUDED IN THE PLAN.

         ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.

         IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD PROVISIONS”, ANY
         “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE SPECIFICALLY LISTED IN
         SECTION IV) ARE VOID.

THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS WHICH MAY
BE FOUND AT




                 19-20040-dob     Doc 13        Filed 01/24/19   Entered 01/24/19 11:18:36       Page 1 of 16
WWW.13EDM.COM OR WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR’S COUNSEL UPON WRITTEN REQUEST.


II. APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND ELIGIBILITY FOR
    DISCHARGE:

   A.   ✔
        ❑  Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable
        Commitment Period is 60 months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order
        Confirming Plan.

        ❑   Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s
        Applicable Commitment Period is 36 months. Debtor’s Plan Length shall be      60 months from the date of entry
        of the Order Confirming Plan. This is a minimum Plan length. If the Plan has not been completed in the minimum
        Plan length, the Plan length shall be extended as necessary for completion of the requirements of the Plan;
        provided that in no event will the Plan term continue beyond 60 months from the date of entry of the Order
        Confirming Plan. See Paragraph J of the Additional Terms, Conditions and Provisions for additional information
        regarding Completion of Plan.

        If neither or both of the above boxes is checked, then the Applicable Commitment Period and the Plan Length
        shall be 60 months from the date of entry of the Order Confirming Plan.

   B. Debtor’s Plan payment amount is         $1,712.50     per month.

   C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional
      information regarding Tax Refunds and Tax Returns.

        FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box is
        checked, paragraph 2 shall apply:

        1.   ❑ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit
             any future Tax Refunds.

        2.   ✔ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I
             ❑                                                                                                   does not
             include a pro-ration for anticipated Tax Refunds. Debtor will remit 50% of all Federal and State Tax Refunds
             that debtor receives or is entitled to receive after commencement of the case.

        3.   ❑ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I    includes
             a pro-ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and State Tax Refunds
             that debtor receives or is entitled to receive after commencement of the case to the extent the Refund
             exceeds the sum of twelve times the amount of the Federal and State Tax Refund pro-ration shown in
             Schedule I.

   D.   ❑ If the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a discharge
        pursuant to 11 USC §1328.

        ❑ If the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is not eligible for a
        discharge pursuant to 11 USC §1328.




              19-20040-dob      Doc 13     Filed 01/24/19      Entered 01/24/19 11:18:36         Page 2 of 16
   E.   ❑ If the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit
        in the production of income from such employment. Debtor shall comply with the requirements of Title 11, United
        States Code, and all applicable Local Bankruptcy Rules regarding operation of the business and duties imposed
        upon the debtor.

III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and
     Provisions for additional information regarding the order in which claims are to be paid.

   A. CLASS ONE – TRUSTEE FEES as determined by statute.

   B. CLASS TWO – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

        1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
           a. In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of
               $3,500.00 for services rendered plus         for costs advanced by Counsel, for total Attorney Fees and
              Costs of $3,500.00 through the Effective Date of the Plan. The total Attorney Fees and Costs less the sum
              paid to Counsel prior to the commencement of this case as reflected in the Rule 2016(b) Statement
              leaving a net balance due of $3,100.00 , will be paid as an Administrative Expense Claim; or

            b. Request an award of compensation for services rendered and recovery of costs advanced by filing a
               separate Application for Compensation for services rendered up through the date of entry of the Order
               Confirming Plan pursuant to 11 USC §327 and §330. If Counsel elects to file a fee application pursuant to
               this sub-paragraph, the Trustee shall escrow                  for this purpose. See Paragraph B of the
               Additional Terms, Conditions and Provisions for additional information.

        2. POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions for
           additional information.

        3. RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor ❑                ✔ has retained or ❑
           intends to retain the services of                 (name of person to be retained) as             (capacity
           or purpose for retention) to perform professional services post-petition with fees and expenses of the
           professional to be paid as an Administrative Expense. See Paragraph C of the Additional Terms, Conditions
           and Provisions for additional information.

        4. OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court
           pursuant to 11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional
           Terms, Conditions and Provisions for additional information.

   C. CLASS THREE – SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
      UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the Additional Terms,
      Conditions and Provisions for additional information.

        Class 3.1 Liens to be Stripped. 11 USC §506(a).

                           Creditor                                                     Collateral




             19-20040-dob       Doc 13     Filed 01/24/19     Entered 01/24/19 11:18:36         Page 3 of 16
          Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC §522(f).

                                    Creditor                                                      Collateral

   D. CLASS FOUR - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE LENGTH
      OF THE PLAN. 11 USC §1322(b)(5).

          Class 4.1 Continuing Payments on a claim secured by the debtor’s principal residence that come due on and
                    after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional
                    Terms, Conditions and Provisions for additional information).

              Creditor                             Collateral                   Monthly Payment                Direct or Via Trustee
                                        Single Family Home
Wells Fargo Home
                                        18134 West Sharon Road Oakley, MI                     $885.51                Trustee
Mortgage
                                        48649


          Class 4.2 Pre-Petition Arrearages on a claim secured by the debtor’s principal residence to be paid by Trustee:
                    Those amounts which were due as of the filing of the Order for Relief:

                                                                            Estimated Average Monthly          Months to Cure From
        Creditor / Collateral                   Arrears Amount                      Payment                     Confirmation Date
Wells Fargo Home
Mortgage
Collateral:
                                                              $6,192.39                      Pro-Rata                   41
Single Family Home
18134 West Sharon Road Oakley, MI
48649


          Class 4.3 Continuing Payments other than on a claim secured by the debtor’s principal residence that come due
                    on and after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the
                    Additional Terms, Conditions and Provisions for additional information).

              Creditor                             Collateral                   Monthly Payment                Direct or Via Trustee

          Class 4.4 Pre-Petition Arrearages other than on a claim secured by the debtor’s principal residence to be paid
                    by Trustee: Those amounts which were due as of the filing of the Order for Relief:

                                                                            Estimated Average Monthly          Months to Cure From
        Creditor / Collateral                   Arrears Amount                      Payment                     Confirmation Date

    E. CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE PLAN
       DURATION. (See Paragraph H, Paragraph L, Paragraph O and Paragraph S of the Additional Terms, Conditions and
       Provisions for additional information).




                19-20040-dob             Doc 13      Filed 01/24/19         Entered 01/24/19 11:18:36     Page 4 of 16
       Class 5.1 Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments.
                 11 USC §1325(a)(5)(B):

                                  Indicate if       Interest rate   Total to be paid
                              “crammed” *** or    (Present Value       Including       Monthly       Direct or Via
     Creditor / Collateral         modified             Rate)           Interest       Payment          Trustee

*** See debtor’s Schedule A/B for more information about values.

       Class 5.2 Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly Payments.
                 11 USC §1325(a)(5)(B):

                                                                                       Estimated
                                  Indicate if       Interest rate   Total to be paid    Average
                              “crammed” *** or    (Present Value       Including        Monthly      Direct or Via
     Creditor / Collateral         modified             Rate)           Interest       Payment          Trustee

*** See debtor’s Schedule A/B for more information about values.

       Class 5.3 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of 11 USC §1325
                 (a)(9) to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).

                                                    Interest rate   Total to be paid
                                  Indicate if     (Present Value       Including       Monthly       Direct or Via
     Creditor / Collateral         modified             Rate)           Interest       Payment          Trustee

       Class 5.4 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of 11 USC §1325
                 (a)(9) not to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).

                                                                                       Estimated
                                                    Interest rate   Total to be paid    Average
                                  Indicate if     (Present Value       Including        Monthly      Direct or Via
     Creditor / Collateral         modified             Rate)           Interest       Payment          Trustee




             19-20040-dob      Doc 13     Filed 01/24/19     Entered 01/24/19 11:18:36     Page 5 of 16
          Class 5.5 Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for
                    additional information).

The debtor surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after disposition
of the collateral will be treated as a Class 9 General Unsecured Creditor.

                          Creditor Name                                           Description of Collateral

    F.    CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): Debtor assumes
          the executory contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the Additional Terms,
          Conditions and Provisions for additional information).

          Class 6.1 Continuing Lease/Contract Payments:

                                                                                Lease/Contract
                  Creditor / Property                   Monthly Payment         expiration date         Direct or Via Trustee

          Class 6.2 Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):

                                                                 Estimated Average Monthly           Months to Cure From
         Creditor / Property              Arrears Amount                 Payment                      Confirmation Date

          Class 6.3 Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any
                    unexpired lease or executory contract that is neither expressly assumed in Class 6.1 above or
                    expressly rejected below shall be deemed rejected as of the date of confirmation of debtor’s chapter
                    13 Plan to the same extent as if that unexpired lease or executory contract was listed below. (See
                    Paragraph K of the Additional Terms, Conditions and Provisions for additional information):

                               Creditor                                                   Property

    G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).

          Class 7.1 Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order
                    for Relief:

          Creditor                        Monthly Payment                               Direct or Via Trustee

          Class 7.2 Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:

                                                                 Estimated Average Monthly
              Creditor                    Arrears Amount                 Payment                     Direct or Via Trustee

          Class 7.3 All Other Priority Unsecured Claims [11 USC §1322(a)(2)]

                                     Creditor                                       Amount              Direct or via Trustee
Internal Revenue Service                                                                      $0.00             Trustee

Internal Revenue Service                                                                      $0.00             Trustee

Internal Revenue Service                                                                      $0.00             Trustee

Internal Revenue Service                                                                 $7,148.20              Trustee

Internal Revenue Service                                                                 $4,358.18              Trustee




                19-20040-dob        Doc 13      Filed 01/24/19   Entered 01/24/19 11:18:36        Page 6 of 16
                                  Creditor                                         Amount             Direct or via Trustee
 Internal Revenue Service                                                               $9,280.86           Trustee

    H. CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee):
       (See Paragraph M of the Additional Terms, Conditions and Provisions for additional information):

                   Creditor                      Amount          Interest Rate         Reason for Special Treatment

    I.   CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional Terms,
         Conditions and Provisions for additional information.

         ✔
         ❑     This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in
               an amount that is not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation
               Analysis and Statement of Value of Encumbered Property (the “Unsecured Base Amount”). This Plan shall
               provide either (i) the Unsecured Base Amount; or (ii) will continue for the full Plan Length as indicated in
               Paragraph II.A of this Plan, whichever yields the greater payment to Class 9 Unsecured Creditors. See
               Attachment 2, Chapter 13 Model Worksheet, Line 8, for additional information concerning funds estimated to
               be available for payment to Class 9 Unsecured Creditors.

         ❑     This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to 100% of allowed
               claims.

         If neither box is checked or if both boxes are checked, then the Plan shall pay the Unsecured Base Amount.

         ❑     If the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall
               receive interest on their allowed claims at the rate of       per annum as required by 11 USC §1325(a)(4).

IV. Nonstandard Plan Provisions:

             ANY “NONSTANDARD PROVISION” THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND SPECIFICALLY STATED
             IN THIS SECTION IS VOID.

I,                 James L Gutting               , Attorney for debtor (or debtor if not represented by an attorney), certify
that this Plan contains no “Nonstandard Provisions” other than those set out in Section IV above.




               19-20040-dob      Doc 13      Filed 01/24/19    Entered 01/24/19 11:18:36        Page 7 of 16
/s/ James L Gutting                                    /s/ Steven L Goward
Attorney for Debtor                                    Debtor

601 West Corunna Ave. A
Street Address

Corunna, MI 48817-1378
City, State and Zip Code                               Joint Debtor

Attyjamz@mac.com
E-Mail Address

                                                       01/09/2019
Phone Number                                           Date




            19-20040-dob   Doc 13   Filed 01/24/19   Entered 01/24/19 11:18:36   Page 8 of 16
                                                           ATTACHMENT 1

                      LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                          DEBTOR'S
                                          FAIR MARKET                                    EXEMPT           NON-EXEMPT
        TYPE OF PROPERTY                                     LIENS        SHARE OF
                                             VALUE                                       AMOUNT             AMOUNT
                                                                           EQUITY
PERSONAL RESIDENCE
Single Family Home                         $104,200.00      $80,430.00    100.00 %           $23,770.00           $0.00
18134 West Sharon Road Oakley, MI 48649

HHG/PERSONAL EFFECTS
                                               $5,000.00         $0.00    100.00 %            $5,000.00           $0.00
Household goods and furnishings

HHG/PERSONAL EFFECTS
                                                $100.00          $0.00    100.00 %             $100.00            $0.00
Smartphone

HHG/PERSONAL EFFECTS
                                                $200.00          $0.00    100.00 %             $200.00            $0.00
Clothing located at residence

HHG/PERSONAL EFFECTS
                                                  $1.00          $0.00    100.00 %                $1.00           $0.00
Cat

CASH/BANK ACCOUNTS
Financial Plus Credit Union                      $25.00          $0.00    100.00 %              $25.00            $0.00
Savings account

CASH/BANK ACCOUNTS
United Financial Credit Union                    $25.00          $0.00    100.00 %              $25.00            $0.00
Checking account

CASH/BANK ACCOUNTS
United Financial Credit Union                     $5.00          $0.00    100.00 %                $5.00           $0.00
Savings account

CASH/BANK ACCOUNTS
                                                                 $0.00    100.00 %                $0.00           $0.00
Fidelity

CASH/BANK ACCOUNTS
                                                                 $0.00    100.00 %                $0.00           $0.00
GM Pension

VEHICLES
                                                $200.00          $0.00    100.00 %             $200.00            $0.00
1999 Chevy Cavalier

VEHICLES
                                                $500.00          $0.00    100.00 %             $500.00            $0.00
2002 Pontiac Grand Am


Amount available upon liquidation                                                                                  $0.00
Less administrative expenses and costs                                                                             $0.00
Less priority claims                                                                                          $20,787.24
Amount Available in Chapter 7                                                                                      $0.00




               19-20040-dob           Doc 13   Filed 01/24/19    Entered 01/24/19 11:18:36     Page 9 of 16
                                                          ATTACHMENT 2

                                            CHAPTER 13 MODEL WORKSHEET
                                        LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1.        Proposed length of Plan:       60     months

2.        Initial Plan payment:
          $1,712.50 per month x        60      months =                    $102,750.00 (subtotal)

3.        Additional payments:

4.        Lump sum payments =                                                     $0.00 (subtotal)

5.        Total to be paid into Plan (total of lines 2 through 4)                                                $102,750.00

6.        Estimated disbursements other than to Class 9 General Unsecured Creditors

     a. Estimated Trustee Fees                                                $8,974.00

     b. Estimated Attorney Fees and costs through confirmation of             $3,500.00
        Plan

     c.   Estimated Attorney Fees and costs post-confirmation                     $0.00
          through duration of Plan

     d. Estimated fees of other Professionals                                     $0.00

     e. Total mortgage and other continuing secured debt                     $53,130.60
        payments

     f.   Total non-continuing secured debt payments (including                   $0.00
          interest)

     g. Total priority claims                                                $20,787.24

     h. Total arrearage claims                                                $6,192.39

7.        Total disbursements other than to Class 9 General Unsecured Creditors                                      $92,584.23
          (Total of lines 6.a through 6.h)

8.        Funds estimated to be available for Class 9 General Unsecured Creditors                                    $10,165.77
          (Line 5 minus Line 7)

9.        Estimated dividend to Class 9 General Unsecured Creditors in Chapter 7 proceeding                               $0.00
          (see Liquidation Analysis)

Comments:




              19-20040-dob        Doc 13      Filed 01/24/19        Entered 01/24/19 11:18:36        Page 10 of 16
                                   V. ADDITIONAL STANDARD PROVISIONS

                    THE FOLLOWING STANDARD PROVISIONS ARE APPLICABLE TO
                                              ALL
                   PLANS AND PRE-CONFIRMATION MODIFIED PLANS FILED ON OR
                   AFTER DECEMBER 1, 2017, IN THE UNITED STATES BANKRUPTCY
                         COURT FOR THE EASTERN DISTRICT OF MICHIGAN


A. DEBTOR’S O B L I G A T I O N TO R E M I T TAX R E F U N D S :                 Debtor shall not alter any withholding
   deductions/exemptions without Court approval. If the Internal Revenue Service or any State taxing authority remits
   to the Trustee any sum which the debtor is not required to remit pursuant to this Plan, then upon written request of
   the debtor and concurrence of the Trustee, the Trustee shall be authorized to refund those sums to the debtor from
   funds first available without further motion, notice or Order of Court. The Trustee shall not be required to recoup or
   recover funds disbursed to creditors prior to receipt of the debtor’s written request.
    If debtor is married and debtor’s spouse is not a joint-debtor in this case, debtor’s Tax Refund(s) for any calendar
    year shall be 50% of the aggregate net Tax Refunds received by debtor and debtor’s non-filing spouse, regardless
    of whether debtor and spouse file a joint tax return or file separate tax returns.
B. A L L O W A N C E A N D P A Y M E N T O F PRE-CONFIRMATION ATTORNEY F E E S : If Class 2.1 of the Plan
   indicates that Counsel intends to file a Separate Application for compensation for services rendered up through the
   date of entry of the Order Confirming Plan pursuant to 11 USC §327 and §330, the Trustee shall withhold the amount
   designated in Class 2.1 from funds remaining after payment of claims required to be paid prior to attorney fees
   pending further Order of Court.
C. RETENTION A N D C O M P E N S A T I O N O F OTHER P R O F E S S I O N A L S F O R POST-PETITION
   PRE-CONFIRMATION
   PR E-CONFIRMATION S E R V I C E S : If Class 2.3 indicates that debtor has retained or intends to retain the
   services of any Professional (as that term is defined in 11 USC §327) to perform professional services after the
   commencement of this case, debtor will file a timely Application to Employ Professional Person stating the identity of
   the person to be retained and the capacity or purpose for retention, accompanied by a Certification of
   Disinterestedness signed by the Professional and obtain Court permission to retain the Professional. The
   Professional may seek compensation in an amount not to exceed $400.00 by filing a Proof of Claim designated as an
   Administrative Expense without further notice, hearing or Order of Court. If the Professional seeks compensation in
   excess of $400.00, the Professional shall file an Application for Compensation for services rendered pursuant to 11
   USC §327.
D. POST-CONFIRMATION ATTORNEY F E E S & COSTS B Y S E P A R A T E A P P L I C A T I O N : Counsel reserves
   the right to file Applications for compensation for services rendered subsequent to the Confirmation of this Plan.
    Upon entry of an Order Awarding Post Confirmation Attorney Fees, if debtor’s Plan will not complete within 60
   months of the date of the Order Confirming Plan, all unpaid Attorney Fees and costs shall be paid by the Trustee only
   after a Plan modification that allows debtor’s Plan to complete within 60 months from the date of the Order Confirming
   Plan is approved with notice as is appropriate to the parties interested.
E. P A Y M E N T O F A D M I N I S T R A T I V E E X P E N S E C L A I M S : Administrative Expense Claims as defined in 11 USC
   §503, other than those claims provided for in Paragraphs B, C and D of these Additional Terms, Conditions and
   Provisions, will be deemed allowed and will be paid only upon entry of a specific Order of this Court determining the
   allowance and amount of that claim.
F. O R D E R O F P A Y M E N T O F C L A I M S
                                             S: All claims for which this Plan proposes payment through the Trustee shall
   be paid in the following order to the extent that funds are available:
            Level 1: Class 1
            Level 2: Class 5.1, 5.3 and 6.1
            Level 3: Class 2.1 and 2.3
            Level 4: Class 2.2 and 2.4
            Level 5: Classes 4.1 and 4.3
            Level 6: Classes 4.2, 4.4, 5.2, 5.4 and 6.2
            Level 7: Class 7
            Level 8: Classes 3.1, 3.2, 5.5, 6.3, 8 and 9.
    Each19-20040-dob
          level shall be paidDoc   13 Filed
                               as provided       01/24/19
                                            in this           Entered
                                                    Plan before         01/24/19 11:18:36
                                                                 any disbursements     are made Page
                                                                                                  to any 11  of 16 class. If
                                                                                                          subordinate
    there are not sufficient funds to pay all claims within a level, then the claims in that level shall be paid pro rata .
      SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
      U N S E C U R E D : Claims for which the creditor holds a lien that is listed as “Stripped” in Class 3.1 or “Avoided” in
      Class 3.2 are avoided and will be paid as a General Unsecured Creditor as provided in Class 9 of the Plan. Upon
      completion of the Plan, the creditor will record a Satisfaction of the Lien in the applicable Public Records to discharge
      and release the lien. If the creditor fails to do so, the debtor may file a motion for an order declaring that the lien has
      been satisfied by completion of the confirmed Plan, which the debtor may then have certified and recorded in the
      applicable Public Records.
   H. C L A S S 5 . 1 , C L A S S 5 . 3 A N D C L A S S 6 . 1 C R E D I T O R S S P E C I F I E D T O R E C E I V E E Q U A L M O N T H L Y
      P A Y M E N T S : Creditors identified in Class 5.1, Class 5.3, and Class 6.1 will receive Equal Monthly Payments to the
      extent funds are available at the date of each disbursement. If more than one creditor is scheduled in Class 5.1,
      Class 5.3, and Class 6.1 and the funds available in any disbursement are insufficient to pay the full Equal Monthly
      Payments to all of the listed creditors, payments shall be made on a pro rata basis determined by the ratio of the
      Equal Monthly Payment specified to each creditor to the total amount of Equal Monthly Payments to all creditors
      scheduled in Class 5.1, Class 5.3, and Class 6.1. The amount of the Equal Monthly Payment to any creditor shall be
      the amount stated in Class 5.1, Class 5.3, and Class 6.1 as may be applicable and the amount of the Equal Monthly
      Payment specified in the Plan will supersede any monthly payment amount specified in a Proof of Claim at variance
      with the Equal Monthly Payment amount set forth in the Plan unless otherwise Ordered by the Court.
The monthly post-confirmation disbursement to any creditor designated in Class 5.1, Class 5.3, and Class 6.1 will not exceed
      the Equal Monthly Payment amount for that creditor for the month in which disbursement is being made plus any
      previously unpaid Equal Monthly Payments accruing before the date of disbursement.
   I. A P P L I C A T I O N O F D I S B U R S E M E N T S B Y C R E D I T O R S : Creditors shall apply all disbursements under the
      Plan only in the manner consistent with the terms of the Plan and to the account(s) or obligation(s) as designated on
      the voucher or check provided to the Creditor with each disbursement.
   J. C O M P L E T I O N O F P L A N : For purposes of 11 USC §1328, the debtor shall be deemed to have completed all
      payments under the Plan:
         1. Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing on the date of
            entry of the Order Confirming Plan; a n d
          2. Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan) coming due after the
             date of entry of the Order Confirming Plan; a n d
          3. Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the Plan and Paragraph
             A of these Additional Terms, Conditions and Provisions; a n d
          4. Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or supplemented as provided in
             the Plan.
   K. E X E C U T O R Y C O N T R A C T S A N D / O R U N E X P I R E D L E A S E S
                                                                                  S::
            1. Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order Confirming Plan
                shall be deemed rejected effective as of the Effective Date of this Plan.
            2. Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s interest in the
                rejected executory contract or unexpired lease will no longer be property of the estate and the stay under 11
                USC §362(a) and the co-debtor stay under 11 USC §1301 shall automatically terminate as to such property.
                 Any claims arising from the rejection of an executory contract or unexpired lease shall be treated as a
                general unsecured claim in Class Nine, subject to further Order of Court.
            3. For all assumed executory contracts and unexpired leases, confirmation of this Plan shall constitute a finding
                that this Plan complies with all requirements for assumption of the executory contracts and unexpired leases
                being assumed, including all requirements set forth in 11 USC §365(b).
            4. Upon the termination of the Lease (whether as a result of the expiration of the contractual lease term,
               repossession of the property which is the subject of the Lease, or otherwise), the Lessor shall have the right
                to file a Supplemental Claim for any damages or charges permitted under or pursuant to the Lease.




             19-20040-dob          Doc 13      Filed 01/24/19        Entered 01/24/19 11:18:36            Page 12 of 16
         5. If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee, the
             Supplemental Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
         6. If Class 6.1 provides for the Continuing Lease Payments to be made directly by the debtor to the Lessor, the
              Supplemental Claim as filed and allowed shall be paid directly by the debtor to the creditor over the
              remaining term of the Plan. If there is a balance outstanding on the supplemental claim as of the completion
              of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a discharge in
              this case; instead, this balance shall be deemed non-dischargeable and debtor shall be responsible for
              payment of the remaining balance of the Supplemental Claim following the entry of a Discharge.
L. S E C U R E D C L A I M S – P O S T - P E T I T I O N F E E S , C O S T S A N D C H A R G E S :
       1. Any Supplement to Claim that is filed with the Court as to which there is no objection filed or as to which any
          objection has been overruled, shall be deemed allowed.
       2. If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid by the Trustee, the
          Supplement to Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
        3. If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid directly by the debtor
             to the creditor, the Supplement to Claim as filed and allowed shall be paid directly by the debtor to the creditor
             before completion of the Plan. If there is a balance outstanding on the Supplement to Claim as of the
             completion of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a
             discharge in this case; instead, any unpaid balance shall be non-dischargeable.
M. S E P A R A T E L Y C L A S S I F I E D U N S E C U R E D C L A I M S : Claims classified as “Separately Classified Unsecured
   Claims” are unsecured claims that qualify for discriminatory and preferred treatment pursuant to 11 USC §1322(b)(1).
    The basis for separate classification is specified in Paragraph III.H of the Plan. Each Separately Classified Unsecured
   Claims shall receive payments that total 100% of the allowed amount of the claim plus interest if specified in Class
   Eight of the Plan. See also Paragraph F of the Additional Terms, Conditions and Provisions for additional information
   concerning the timing of payments to be made on these claims.
N. G E N E R A L U N S E C U R E D C R E D I T O R S
                                                   S: Unless Class 9 of the Plan provides a dividend to holders of General
   Unsecured Claims equal to 100% of allowed claims, the Plan shall produce a total sum for distribution to General
   Unsecured Creditors (the “Unsecured Base Amount”). The Unsecured Base Amount shall be not less than the
   aggregate amount which creditors in this class would have received had the estate of the debtor been liquidated
   under Chapter 7 of Title 11, United States Code. See 11 USC §1325(a)(4). Each holder of a duly filed and allowed
   General Unsecured Claim shall receive the holder’s pro rata share of the Unsecured Base Amount, based on the
   creditor’s claim as a fraction of the total General Unsecured Claims duly filed and allowed. The pro rata dividend for
   each holder of an allowed unsecured claim will be calculated by the Trustee upon review of allowed claims.
     This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in
     Paragraph II.A of the Plan, whichever will offer the greater dividend to general unsecured creditors.
O. V E S T I N G , P O S S E S S I O N O F E S T A T E P R O P E R T Y A N D L I E N R E T E N T I O N
                                                                                                     N: Upon the Effective Date of
   the Plan, all property of the estate shall vest in the debtor and shall cease to be property of the estate. The debtor
   shall remain in possession of all property during the pendency of this case unless specifically provided herein, and
   shall not seek to sell, transfer or otherwise dispose of such property (except in the ordinary course of debtor’s
   business) without prior Court approval.
P. S U R R E N D E R O F C O L L A T E R A L
                                           L: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender of
   collateral) are so designated in Class 5.5 of the Plan. Upon confirmation, the Automatic Stay and co-debtor Stay is
   lifted as to the collateral and any creditor holding a lien on the collateral and the collateral shall no longer constitute
   property of the estate. No disbursements shall be made by the Trustee to any creditor whose claim is secured by the
   collateral being surrendered unless the holder of such claim files a Proof of Claim (or Amended Proof of Claim) after
   the Effective Date of the Plan setting forth the amount of any deficiency remaining after disposition of the collateral.
    Any allowed deficiency claim shall be paid as a general unsecured claim in Class 9 of the Plan. See Federal Rule of
   Bankruptcy Procedure 3002.1.
Q. PR OHI BI TIO N A GAI NS T I NCU RRI NG PO ST- PET ITI ON DE BT




          19-20040-dob        Doc 13      Filed 01/24/19       Entered 01/24/19 11:18:36           Page 13 of 16
     : While this case is pending, the debtor shall not incur a debt in excess of $2,000.00 without first obtaining approval
     of either this Court or of the Chapter 13 Trustee. If the Chapter 13 Trustee stipulates to entry of an Order allowing
     debtor to incur post-petition debt, debtor shall be permitted to file the Stipulation signed by the Trustee and to submit
     an Order to the Court on an ex parte basis without notice to creditors or other parties in interest.
R. U N S C H E D U L E D C L A I M S
                                   S: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole
   discretion to classify the claim into one of the existing classes under this Plan and to schedule the claim for payment
   within that class, without prejudice to debtor’s right to object to the allowance of the claim and/or to modify the Plan to
   provide a different treatment.
S. P R O O F S O F C L A I M F I L E D A T V A R I A N C E W I T H T H E P L A N
                                                                               N: In the event that a Proof of Claim is filed and
   allowed that is at variance with the provisions of this Plan, the following method is to be employed to resolve the
   conflict:
    1. Regarding claims for which the Plan does not propose a "cramdown" or modification, the Proof of Claim shall
             supersede the Plan as to the claim amount, percentage rate of interest, monthly payments, valuation of
             collateral and classification of the claim.
    2. As to claims for which the Plan proposes a "cramdown" or modification, the Proof of Claim governs only as to the
             claim amount. The Plan governs valuation, interest rate and any other contractual term.
    3. If a Proof of Claim is filed that is at variance with this Plan or related schedules, the Trustee shall automatically
             treat that claim as the holder indicated, unless provided otherwise in the confirmed Plan; these Additional
             Terms, Conditions and Provisions; or by Order of Court.
    4. As to claims specified in Class 3.1 or Class 3.2 (Secured Claims to be Stripped or Avoided), the Proof of Claim
             shall control only as to the allowed amount of the claim. See also Paragraph G of the Additional Terms,
             Conditions and Provisions for additional information concerning payments to be made on these claims.
T. TAX RETURNS A N D TAX SET-OFFS    SET-OFFS: All Tax Returns which have become due prior to the filing of the Plan
   have been filed. The Internal Revenue Service and the United States Department of Treasury are prohibited from
   setting off against post-petition Tax Refunds for payment of pre-petition tax obligations.
U. D E B T O R DUTY TO M AI N TA I N INSURANCE – R E M E D Y F O R F A I L U R E TO M A IN T AI N INSURANCE :
   Debtor shall maintain all insurance required by law and contract upon property of the estate and the debtor's
   property. After confirmation of this Plan, if the debtor fails to maintain insurance as required by law or contract, any
   party in interest may submit a notice of default, served on debtor, debtor’s counsel and the Chapter 13 Trustee,
   permitting 10 days from service of the notice in which to cure the default. If the default is not cured within the time
   permitted, the party in interest may submit an Order Granting Relief from the Automatic Stay as to the collateral to the
   Court along with an affidavit attesting to the debtor’s failure to cure, and the Stay may thereafter be lifted without
   further motion, notice or hearing.
V. S E C U R E D C R E D I T O R S , L E S S O R S A N D P A R T I E S T O E X E C U T O R Y C O N T R A C T S U P O N E N T R Y O F
   ORDER LIFTING AUTOMATIC STAY                   Y: Any secured creditor and any party to an assumed executory contract or
   unexpired lease as to whom the Automatic Stay is lifted shall not receive any further disbursements until a Proof of
   Claim for the balance remaining after liquidation of the collateral is filed.
W. PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return
   required to be filed under applicable law during the pendency of this case, and shall provide to the Trustee a copy of
   each Return at the same time the Return is filed with the taxing authority.
X. D E A D L I N E S I N E V E N T O F C O N V E R S I O N : In the event of conversion of this case to a case under Chapter 7
   of the United States Bankruptcy Code, the rights of the Chapter 7 Trustee and all creditors (including but not limited to
   the right to object to exemptions and the right to object to discharge pursuant to 11 USC §727 and/or dischargeability
   pursuant to 11 USC §523) will be determined as if the Petition was filed on the date of conversion. The date of the
   Order converting this case to one under Chapter 7 will be treated as the date of the Order For Relief and all
   applicable deadlines shall be determined as if the post-conversion Meeting of Creditors pursuant to 11 USC §341
   was the initial Meeting of Creditors.
Y.




           19-20040-dob       Doc 13       Filed 01/24/19       Entered 01/24/19 11:18:36           Page 14 of 16
     O B J E C T I O N S T O P R O O F S O F C L A I M : Any party in interest shall have the right to object to Proofs of Claim.
      Confirmation of this Plan shall not constitute a waiver of any objection and shall not constitute or have any res
     judicata or collateral estoppel effect on or against any objection to Proof of Claim. If any objection to Proof of Claim is
     filed and sustained, in whole or in part, after the Trustee has begun making disbursements under this Plan as
     confirmed, Trustee shall have no obligation or duty to recoup any payments or disbursements made to the creditor
     whose Proof of Claim was the subject of the objection.
 Z. CREDITOR’S AUTHORIZATION TO CONTACT D E B T O R : Notwithstanding the provisions of the Automatic
    Stay and co-debtor Stay, creditors holding claims in Classes 4 and 5 for which the debtor proposes to retain the
    collateral and parties to any assumed unexpired lease or executory contract in Class 6 may contact debtor for
    purposes of sending periodic statements and annual or periodic summaries of accounts including but not limited to
    account reconciliations pursuant to the Real Estate Settlement Procedures Act.
AA. IDENTITY O F D I S B U R S I N G AGENT
                                        AGENT: All claims in all classes of creditors shall be paid by the Trustee as
    Disbursing Agent except those claims which are specified to be paid directly by either the debtor or a third party, in
    which event the debtor or third party making those payments shall be the Disbursing Agent for those claims.
AB. S P E C I A L P R O V I S I O N S A P P L I C A B L E TO G O V E R N M E N T A L UNITS R E S P O N S I B L E F O R
    ENFORCING D O M E S T I C S U P P O R T O B L I G A T I O N S : Notwithstanding the provisions of 11 USC §362 and
    §1327, the Automatic Stay is modified to permit any governmental unit or agency responsible for enforcing a domestic
    support obligation to send notices, to take other actions to the extent not inconsistent with the terms of the Plan, and
    to collect domestic support obligations from property that is not property of the estate.
AC. P R E - A N D P O S T - P E T I T I O N L I T I G A T I O N A N D C A U S E S O F A C T I O N : Debtor and the Chapter 13 Trustee
    shall have concurrent standing to prosecute all Pre- and Post-Petition causes of action, including but not limited to
    actions arising under Title 11, United States Code. Any compromise or settlement of any litigation or cause of action
    shall be subject to the provisions of Federal Rule of Bankruptcy Procedure 9019. Any proceeds or damages
    recovered by or on behalf of the debtor shall be retained pending Order of the Bankruptcy Court.
AD. SUBSTANTIVE C O N S O L I D A T I O N O F JOINTLY F I L E D C A S E S : If this case has been filed jointly by a
    husband and wife pursuant to 11 USC §302, entry of an Order Confirming Plan shall also constitute an Order for
    Substantive Consolidation of the debtors.
AE. N O N - A P P L I C A B I L I T Y O F F E D E R A L R U L E O F B A N K R U P T C Y P R O C E D U R E 3 0 0 2 . 1 : The requirements
    and provisions of Federal Rule of Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as
    confirmed surrenders to the Creditor as provided in 11 USC §1325(a)(5)(C); or to any property as to which the
    Automatic Stay is lifted for purposes of allowing the secured creditor to exercise rights and remedies pursuant to
    applicable State Law, regardless of whether the Order Lifting Automatic Stay is entered before or after entry of an
    Order Confirming the Plan.
AF. T I M E T O C U R E P A R A M O U N T : For any class of claims where the Months to Cure From Confirmation Date may
    be specified, if the Plan does not specify the number of months to cure, the Months to Cure From Confirmation Date
    shall be the Plan Length specified in Paragraph II.A of the Plan. For any class of claims or creditors for which the
    Plan specifies an Estimated Average Monthly Payment that is inconsistent with or contradicts the Months to Cure
    From Confirmation Date, the Months to Cure From Confirmation Date controls. The Chapter 13 Trustee is authorized
    to make any changes to the amount of disbursements to the creditor to implement this provision.
AG. S E C U R E D C L A I M S E X C L U D E D F R O M 1 1 U S C § 5 0 6 B Y THE “ H A N G IN G P A R A G R A P H ” AT THE
    E N D O F 1 1 U S C § 1 3 2 5 ( a ) ( 9 ))::




            19-20040-dob         Doc 13      Filed 01/24/19       Entered 01/24/19 11:18:36             Page 15 of 16
Claims treated in Class 5.3 or Class 5.4 are claims that were either (1) incurred within 910 days before the petition
date and secured by a purchase money security interest in a motor vehicle acquired for the personal use of the
debtor, or (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any
other thing of value.




      19-20040-dob       Doc 13     Filed 01/24/19     Entered 01/24/19 11:18:36        Page 16 of 16
